DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 21 recites a method of selecting metrology targets for a process of determining information about a patterning process, wherein the process of determining information about a patterning process comprises obtaining measurement data from a metrology process applied to each of a selected plurality of metrology targets, and using the obtained measurement data to extract a value of one or more parameters of interest of a patterning process used to form each metrology target, the method of selecting metrology targets comprising selecting the metrology targets such that the number of metrology targets is greater than the number of parameters of interest. 
The limitations of using the obtained measurement data to extract a value of one or more parameters of interest of a patterning process used to form each metrology target, the method of selecting metrology targets comprising selecting the metrology targets such that the number of metrology targets is greater than the number of parameters of interest, perform mathematical calculations. The recited extracting and selecting steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical 
This judicial exception is not integrated into a practical application, in particular, in the broadest reasonable interpretation of the claim, the preamble, “a method of selecting metrology targets for a process of determining information about a patterning process, wherein the process of determining information about a patterning process,” recites the purpose of the method and does not require that any particular machine or structure performs the process steps.  Further, in the broadest reasonable interpretation, the limitation, “obtaining measurement data from a metrology process applied to each of a selected plurality of metrology targets” is merely an activity of data gathering.  Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to the integration of the abstract idea into a practical application, the preamble recitation of the use of the method and the limitation merely generally links the mathematical calculations to a field of use (see MPEP 2106.05(h)) and is an insignificant extra-solution activity since the obtaining of measurement data is merely data gathering (see MPEP 2106.05(g)). Thus, the additional elements, either alone or in combination, do not amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
The recited steps of dependent claims 22-29 are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. Claim 26 recites the step of performing the obtaining measurement data from the metrology process applied to each of the selected plurality of metrology targets on a substrate, wherein the measurement data for each metrology target comprises at least a first contribution and a second contribution, the first contribution being from the one or more parameters of interest of a 
The recitations of claims 22-29 are mathematical calculations that fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claims do not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not recite any additional elements. Thus, the additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 26- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amit et al. (Amit) (2014/0060148).
Regarding claim 21, Amit discloses a method (Fig. 1, 2A, 2B) of selecting metrology targets (117) for a process of determining information about a patterning process (overlay, para 0029, 0040), wherein the process of determining information about a patterning process comprises obtaining measurement data from a metrology process applied to each of a selected plurality of metrology targets (para 0029-0031, 0039, 0040), and using the obtained measurement data to extract a value of one or more parameters of interest of a patterning process used to form each metrology target (para 0029-0031, 0039-0044), the method of selecting metrology targets comprising selecting the metrology targets such that the number of metrology targets is greater than the number of parameters of interest (n number of metrology targets for a parameter of interest, which is overlay, para 0039-0044).
Regarding claim 31, Amit discloses a computer program product (Fig. 1D, para 0038) comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least:  for a process of determining information about a patterning process (overlay, para 0029, 0040), wherein the process of determining information about a patterning process comprises obtaining measurement data from a metrology process applied to each of a selected plurality of metrology targets (para 0029-0031, 0039, 0040), and using the obtained measurement data to extract a value of one or more parameters of interest of a patterning process used to form each metrology target (para 0029-0031, 0039-0044), the method of selecting metrology targets comprising selecting the metrology targets such that the number of 
Regarding claims 22 and 32, Amit discloses wherein the metrology targets are selected to comprise a subset of all metrology targets present on a substrate (Fig. 1C, para 0034).
Regarding claims 23 and 33, Amit discloses wherein the subset consists of a subset of all instances of a predetermined metrology target type on the substrate, all the instances of the predetermined metrology target type having the same nominal structure (para 0034, 0039-0040).
Regarding claims 26 and 36, Amit discloses obtaining measurement data (221) from a metrology process applied to each of a plurality of metrology targets (117) on a substrate (105, 115, para 0040), wherein the measurement data (OVLmeas) for each metrology target comprises at least a first contribution and a second contribution, the first contribution (OVLacc) being from a parameter of interest of a patterning process (the actual overlay signal) used to form the metrology target, the second contribution (Inaccuracy) being from an error in the metrology process used to measure the metrology target (para 0029-0031); using the obtained measurement data from all of the plurality of metrology targets to obtain information about an error in the metrology process (para 0030-0032); and using the obtained information about the error in the metrology process to extract a value of the parameter of interest for each metrology target (para 0029-0032).
Regarding claims 27 and 37, Amit discloses wherein the plurality of metrology targets are nominally identical to each other (para 0039, 0040).
Regarding claims 28 and 38s, Amit disclosess wherein the error in the metrology process is substantially the same for each of the plurality of metrology targets (para 0029).
Regarding claim 29 and 39, Amit disclose wherein each metrology target has geometric symmetry at a nominal physical configuration, wherein a different physical configuration of the metrology target than the nominal physical configuration causes an asymmetry in the 
Regarding claims 30 and 40, Amit disclose a system (Fig. 1A) comprising: a metrology apparatus (106, Fig. 1A) for measuring an object of a patterning process (para 0033-0034), the metrology apparatus configured to perform the method of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amit et al.
Regarding claims 24 and 34, although Amit does not disclose wherein the information about the patterning process is determined repeatedly using different subsets of metrology targets as the selected plurality of metrology targets, it would have been obvious to one of ordinary skill in the art to obtain the information of the patterning process by repeatedly using different subsets since repeating would provide more data for more accurate information.
Regarding claims 25 and 35, although Amit does not disclose wherein the different subsets of metrology targets are obtained by progressively adding to the subset metrology .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whitefield et al. (2006/0190207) discloses a method of selecting metrology targets for a process of determining information (para 0016).  However, Whitefield et al. does not disclose the method of selecting metrology targets comprising selecting the metrology targets such that the number of metrology targets is greater than the number of parameters of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	March 24, 2022